Exhibit 10.1


FIFTH AMENDMENT
TO THE
ENSCO PLC
2012 LONG-TERM INCENTIVE PLAN


THIS AMENDMENT is effective the 24 day of March 2017, by Ensco plc, having its
principal office in London, England (hereinafter referred to as the “Company”).


WITNESSETH:


WHEREAS, the Company adopted the Ensco plc 2012 Long-Term Incentive Plan (the
“Plan”) effective 1 January 2012;


WHEREAS, the Board of Directors of the Company, upon recommendation of the
Executive Compensation Subcommittee of its Compensation Committee, has
authorized and approved this Fifth Amendment to the Plan during a meeting held
on 24 March 2017; and


WHEREAS, the Company now desires to adopt this Fifth Amendment to the Plan for
the purpose of amending Section 5(a) of the Plan to increase the aggregate
number of shares available for issuance under the Plan, such amendment to be
subject to approval by the Company’s shareholders at the Annual General Meeting
of Shareholders on 22 May 2017;


NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the Company hereby adopts the following Fifth Amendment to the Plan:


1.Section 5(a) of the Plan is hereby amended and restated in its entirety to
read as set forth below, subject to approval by the Company’s shareholders at
the Annual General Meeting of Shareholders on 22 May 2017.


(a)    Basic Limitation. Subject to adjustment pursuant to Section 11, the
aggregate number of Shares that are available for issuance under this Plan shall
not exceed 32 million (32,000,000) Shares (the “Plan Maximum”), reduced by the
total number of Shares subject to any awards granted under the 2005 LTIP during
the period commencing on 1 January 2012 and ending on the date of the 2012
Annual Meeting (the “Pre-Effective Period”). Any Shares that are subject to
Awards of Options, whether granted under this Plan or the 2005 LTIP during the
Pre-Effective Period, shall be counted against the Plan Maximum as one (1) Share
for every one (1) Share granted. Any Shares that are subject to Awards other
than Options, whether granted under this Plan or the 2005 LTIP during the
Pre-Effective Period, shall be counted against the Plan Maximum as two (2)
Shares for every one (1) Share granted. The Committee shall not issue more
Shares than are available for issuance under this Plan. The number of Shares
that are subject to unexercised Options at any time under this Plan shall not
exceed the number of Shares that remain available for issuance under this Plan.
The Company, during the term of this Plan, shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of this Plan. Shares
shall be deemed to have been issued under this Plan only to the extent actually
issued and delivered pursuant to an Award; provided, however, in no event shall
any Shares that have been subject to Options, Restricted Share Awards or
Restricted Share Unit




--------------------------------------------------------------------------------

Exhibit 10.1


Awards be returned to the number of Shares available under the Plan Maximum for
distribution in connection with future Awards by reason of such Shares (i) being
withheld, if permitted under Section 3(b)(xii) and Section 6(f)(ii), from the
total number of Shares to be issued upon the exercise of Options as payment of
the Exercise Price of such Options, or (ii) being withheld or surrendered, if
permitted under Section 3(b)(xiii) and Section 10(c), from the total number of
Shares to be issued upon the exercise of Options, the vesting of any Restricted
Share Awards, the settlement of any Restricted Share Unit Awards or the
settlement of any Performance Unit Awards to meet the withholding obligations
related to such exercises, vesting and settlement. Nothing in this Section 5(a)
shall impair the right of the Company to reduce the number of outstanding Shares
pursuant to repurchases, redemptions, or otherwise; provided, however, that no
reduction in the number of outstanding Shares shall (i) impair the validity of
any outstanding Award, whether or not that Award is fully vested, exercisable,
or earned and payable or (ii) impair the status of any Shares previously issued
pursuant to an Award as duly authorized, validly issued, fully paid, and
nonassessable. The Shares to be delivered under this Plan shall be made
available from (a) newly allotted and issued Shares, including any Shares held
in reserve by any Subsidiary or (b) Shares that are held in an employee benefit
trust, in each situation as the Committee may determine from time to time in its
sole discretion.


IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Fifth Amendment to be executed effective as first
above written.




Ensco plc


/s/ Michael T. McGuinty                
By:    Michael T. McGuinty
Its:
Senior Vice President, General Counsel and Secretary





